Citation Nr: 1822254	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-20 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to additional vocational rehabilitation training benefits to obtain a law degree.

2.  Entitlement to retroactive induction into a rehabilitation program for completion of a Bachelor of Science degree in construction management.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1992 to August 1995.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a May 2013 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In January 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In December 2017, the Veteran perfected an appeal to the Board of the issue of entitlement to service connection for a neck condition, to include as secondary to intervertebral disc syndrome and degenerative arthritis of the lumbar spine.  In his substantive appeal for the issue, the Veteran requested a hearing before a member of the Board by live videoconference at a local VA office.  The RO has not yet had an opportunity to address the Veteran's recent request for a hearing as to that appeal.  Therefore, the Board will not address the issue herein.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks vocational rehabilitation training benefits to obtain a law degree and retroactive induction into a rehabilitation program in regard to education undertaken to obtain a Bachelor of Science degree in construction management, which was awarded in 2012.  He was previously provided vocational rehabilitation training benefits for completion of a bachelor of science in construction management through April 2002.  In April 2002, he was determined to be rehabilitated under the provisions of 38 C.F.R. § 21.283 based on employment as a project engineer last at least 60 days.

A veteran who has been found rehabilitated under the provisions of 38 C.F.R. § 21.283 may be provided an additional period of training or services only if  the veteran has a compensable service-connected disability and either (1) current facts, including any relevant medical findings, establish that the veteran's service-connected disability has worsened to the extent that the effects of the service-connected disability considered in relation to other facts precludes him or her from performing the duties of the occupation for which the veteran previously was found rehabilitated; or (2) the occupation for which the veteran previously was found rehabilitated under Chapter 31 is found to be unsuitable on the basis of the veteran's specific employment handicap and capabilities.

In this case, the Veteran contends that his service-connected and nonservice-connected disabilities render him unsuitable for construction management.  Accordingly, he asserts that he is entitled to an additional period of training or services so that he may attend law school and become an attorney.  He further contends that he is entitled to retroactive induction into a rehabilitation program for completion of a Bachelor of Science degree in construction management because he was required to obtain that degree prior to entering law school.  See, e.g., January 2016 Board hearing transcript.

The record indicates that the Veteran receives disability benefits from the Social Security Administration based on a 2008 head injury.  Although the record contains two neuropsychological evaluation reports conducted in relation to the Veteran's Social Security Administration disability claim, it does not contain a full copy of the Veteran's Social Security Administration records and there is no indication that VA has made efforts to obtain those records. As there is an indication that there are outstanding Social Security Administration records relevant to the issues on appeal, the case must be remanded so that efforts may be made to obtain those records.  See 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board notes also that the Veteran's claim was most recently adjudicated by the AOJ in a December 2013 statement of the case.  Since then, additional evidence has been received.  The additional evidence includes VA treatment records.  It also includes a June 2016 VA back (thoracolumbar spine) conditions examination report.  In August 2016, the RO issued a rating decision granting a rating of 40 percent for the Veteran's service-connected lumbar spine disability and a separate 10 percent rating for radiculopathy of the right lower extremity based largely on the findings of the June 2016 VA examination.  The additional evidence is relevant to the issues on appeal because it speaks to the Veteran's suitability for the occupation for which he was previously found rehabilitated.  The Veteran has not waived initial consideration by the AOJ of the additional relevant evidence.  Therefore, the issues must be remanded so that the AOJ may consider the additional evidence and issue a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Make appropriate efforts to obtain from the Social Security Administration any records associated with the Veteran's claim for disability benefits.  See 38 C.F.R. § 3.159(c)(2).  Any negative response must be documented in the record, and the Veteran must be notified of such inability and informed that he may submit any Social Security Administration records he may have in his possession.

2.  Review all evidence of record, specifically to include the additional evidence associated with the record since the December 2013 statement of the case.  Undertake any further development deemed necessary in view of the additional evidence.  Then, readjudicate the Veteran's appeal.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

